1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     CLIFFORD WAYNE MILLER,                           Case No. 3:19-cv-00673-MMD-WGC

7                                 Petitioner,                        ORDER
              v.
8

9     STATE OF NEVADA, et al.,

10                             Respondents.

11

12          Currently before the Court is Petitioner Clifford Wayne Miller’s motion for leave to

13   file third amended petition. (ECF No. 22.) Respondents do not oppose this request. (ECF

14   No. 23.) Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure and the

15   Scheduling Order (ECF No. 17), the Court finds that leave to amend is appropriate.

16          It is therefore ordered that Miller’s motion for leave to file third amended petition

17   (ECF No. 22) is granted. Petitioner has until May 26, 2020, to file his amended pleading.

18   All other instructions and deadlines stated in the Scheduling Order (ECF No. 17) remain

19   in effect.

20          DATED THIS 6th day of April 2020.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
